Citation Nr: 1634743	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  03-15 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Education Center


THE ISSUE

Entitlement to additional educational benefits under the Montgomery GI Bill (Chapter 30).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to November 1977 and from November 1980 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Atlanta Education Center of the Department of Veterans Affairs (VA) located in Atlanta, Georgia.  

The issue on appeal was last before the Board in September 2013 when it was remanded for additional evidentiary development.  

The Veteran testified at a hearing before an Acting Veterans Law Judge (AVLJ) in May 2004.  In a June 2013 letter, the Board informed the Veteran that the AVLJ who presided at the hearing was no longer employed by the Board and that he would be afforded another Board hearing if he desired one.  The Veteran did not respond to the June 2013 letter.  Therefore, the Board has concluded that the Veteran does not wish to have another hearing.  


REMAND

In its September 2013 remand, the Board directed the originating agency to obtain the Veteran's complete service personnel file, to specifically include any records related to tuition assistance the Veteran may have received.  This evidence was requested in response to the Veteran's argument that, while on active duty, he received tuition assistance from the U. S. Air Force to pay for schooling and not chapter 30 benefits.  It was argued at the time of the May 2004 video conference hearing that evidence of the use of tuition assistance as opposed to chapter 30 benefits by the Veteran may be documented in the Veteran's personnel file.  To date, VA has failed to obtain the Veteran's complete service personnel records.  The September 2013 remand also directed the originating agency to inform the Veteran if any service personnel records are not available.  To date, the Veteran has not been informed that his service personnel records have not been associated with the record. 

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the Atlanta Education Center for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  The Board is particularly interested in obtaining the Veteran's complete service personnel records, specifically to include records relating to any tuition assistance payments the Veteran may have received.  If any such records are not available, the Veteran must be so informed, and the efforts to obtain the records must be documented.  

2.  Undertake any other indicated development.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.


      (CONTINUED ON NEXT PAGE)


The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




